Citation Nr: 0615660	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-08 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Eligibility for nonservice-connected disability pension 
benefits based on income.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to August 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the veteran's claim 
for pension benefits on the basis that his family's income 
was greater than the limit for a veteran with one dependent.


FINDINGS OF FACT

The veteran has not fully complied with income and net worth 
reporting requirements that would allow for a determination 
that he is entitled to non-service connected pension 
benefits.


CONCLUSION OF LAW

Based on the evidence of record, the legal requirements for 
entitlement to payment of improved disability pension 
benefits have not been met. 38 U.S.C.A. §§ 1503, 1506, 1521, 
1522, 5107(b) (West 2002); 38 C.F.R. §§ 3.23, 3.252, 3.271, 
3.272, 3.274, 3.277, 3.342 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  The Court also noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  The Court noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to nonservice-connected pension.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The communications, such 
as a VCAA letters of July 2002 and November 2003, explained 
the evidence necessary to establish entitlement.  In 
addition, the letters described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

With regards to the timing requirement the Board notes that a 
VCAA notice was not provided to the appellant before the 
decision regarding his claim for pension.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The veteran was afforded the required notice 
subsequent to the enactment of the VCAA and was provided an 
opportunity to submit evidence.  Therefore, the error in 
timing is not prejudicial.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2003 specifically described the evidence 
needed to substantiate the claim and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is not a service connection claim, 
therefore there can be no possibility of prejudice to the 
appellant even if the appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has requested that the veteran 
submit the required income information and has supplied the 
veteran with the required forms.  The veteran has not replied 
to the RO's requests.  Without the required information the 
AOJ cannot provide further assistance to the veteran in the 
processing of his claim.  Therefore, no further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  A permanent and 
total disability rating for pension purposes has been 
assigned.  However, pension is not payable to a veteran whose 
combined annual income exceeds statutory and regulatory 
limitations.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

In determining annual income for purposes of establishing 
eligibility for non-service connected pension, all payments 
of any kind or form any source shall be included as countable 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.252(c), 3.271(a).

Under 38 U.S.C.A. § 1506 and 38 C.F.R. § 3.277(a), as a 
condition of granting or continuing pension, the VA may 
require from any person who is an applicant for or a 
recipient of pension such information, proofs, and evidence 
as is necessary to determine the annual income and the value 
of the corpus of the estate of such person, and of any spouse 
or child for whom the person is receiving or is to receive 
increased pension (such child is hereinafter in this section 
referred to as a dependent child), and, in the case of a 
child applying for or in receipt of pension in his or her own 
behalf (hereinafter in this section referred to as a 
surviving child), of any person with whom such child is 
residing who is legally responsible for such child's support.  
Under 38 C.F.R. § 3.277(b), any individual who has applied 
for or receives pension must promptly notify the Secretary of 
any change affecting entitlement in any of the following: (1) 
Income; (2) Net worth or corpus of estate; (3) Marital 
status; (4) Nursing home patient status; (5) School 
enrollment status of a child 18 years of age or older; or (6) 
Any other factor that affects entitlement to benefits under 
the provisions of this Part.  Under 38 C.F.R. § 3.277(c)(3), 
an individual who applies for or receives pension as defined 
in § 3.3 of this part shall, as a condition of receipt or 
continued receipt of benefits, furnish the Department of 
Veterans Affairs an eligibility verification report upon 
request.

After reviewing the evidence of record the Board finds that 
the veteran has not submitted the required income information 
to determine whether he is entitled to nonservice-connected 
pension.  Therefore, the benefit sought on appeal must be 
denied.  

The veteran filed an application for pension benefits in 
October 2000.  In the application he reported income from 
Social Security and the Labors International Union.  The RO 
informed the veteran in a letter of January 2002 that his 
application was denied based on the fact that his family's 
income was greater than the limit for a veteran and one 
dependent.  

The veteran filed a Notice of Disagreement in March 2002 and 
filed an Improved Pension Eligibility Verification Report 
(EVR) or the year 2002.  In the EVR he reported income from 
Social Security and from the Labors International Union.

In January 2003 the RO sent a letter to the veteran 
requesting the veteran to submit a statement form the Labors 
International Union showing what his pension benefits were 
from October 31, 2000 to the present.  The veteran did not 
respond.

In March 2003 the RO issued a Statement of the Case denying 
the veteran's claim for pension benefits based on his failure 
to answer the request for information.  In April 2003 the 
veteran submitted a VA-9 Form with an attachment from the 
Construction Laborers Pension Trust which stated that they 
had withheld $2,789.00 of his pension during the year 2002.

In November 2003 the RO sent a letter to the veteran 
requesting that he submit information regarding his 
unreimbursed medial expenses.  The letter informed the 
veteran that unreimbursed medical expenses can be used to 
reduce the countable income and that to be considered the 
expenses needed to exceed five percent of income limit.

In November 2003, the veteran submitted a new EVR which 
listed unreimbursed medical expenses between October 2000 and 
December 2003.

In August 2004, the RO sent a letter to the veteran 
requesting him to send EVRs for the years October 31, 2000 to 
the present.  The veteran did not respond to the request.

As noted above, the veteran was requested to submit income 
information several times throughout the appeal of the denial 
for nonservice-connected pension and he did not reply.  He 
was requested to submit EVRs for the period of years since 
the filing of his claim for nonservice-connected pension.  
The only EVRs of record is from the years 2002 and 2003 and 
both were incomplete.  The AOJ requested the additional 
information from the veteran.  He did not respond.  
Therefore, the Board is constrained to find that the veteran 
has not fully complied with the reporting requirements.  The 
veteran has not complied with the regulatory requirements for 
a pension, 38 C.F.R. § 3.277(a), or complete reasonable 
actions necessary to adjudicating his claim.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

In order to enter an informed decision under the law, the 
veteran must submit the requested EVR and supplemental 
information.  If he chooses to submit that information, he 
may apply to reopen the claim as to this issue.  Otherwise, 
the benefit is denied.  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of granting the benefit sought and against 
granting it is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against the allowance of the benefit, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against an allowance of nonservice- 
connected pension benefits.  38 C.F.R. § 3.274(a).

ORDER

Entitlement to improved disability pension benefits is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


